t c memo united_states tax_court calvin t morton petitioner v commissioner of internal revenue respondent docket no 25651-13l filed date calvin t morton pro_se jamie a schindler and tracey b leibowitz for respondent memorandum findings_of_fact and opinion vasquez judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’ sec_1 unless otherwise indicated all section references are to the internal continued federal_income_tax liability for the issues for decision are whether there was a valid assessment of tax for petitioner’ sec_2011 taxable_year and if so whether notice_and_demand for payment was sent to petitioner within days of assessment and whether petitioner was improperly denied records of assessment findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated by this reference at the time petitioner timely filed his petition he resided in montevideo uruguay petitioner filed his federal_income_tax return for on date petitioner reported a tax_liability of dollar_figure however petitioner made a math error on his return consequently respondent determined an additional math error liability of dollar_figure continued revenue code in effect at all relevant times sec_6213 provides that the commissioner may assess an amount of tax in excess of that shown on the return where the additional tax arises on account of a mathematical_or_clerical_error appearing on the return respondent assessed petitioner’s income_tax_liability for on date the assessment of dollar_figure included the tax reported by petitioner and the math error assessment on date respondent mailed to petitioner a notice of balance due for on date respondent mailed to petitioner a notice cp notice_of_intent_to_levy on date respondent mailed to petitioner a letter final notice notice_of_intent_to_levy and notice of your right to a hearing on date respondent mailed to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner timely requested collection_due_process cdp hearings in response to the lien and levy notices in his hearing requests petitioner alleged among other things that the filing of the notice_of_federal_tax_lien was premature or otherwise not in accordance with the services sic administrative procedures petitioner also stated that he had not otherwise had an opportunity to dispute the tax_liability and that he was challenging the appropriateness of the tax_liability and the intended method of collection both cases were assigned to settlement officer joe m breazeale who conducted a consolidated cdp hearing during the cdp hearing petitioner abandoned many of the arguments in his cdp request and he did not propose collection alternatives he did however state in a letter that he disputed the a dministrative procedures followed in the filing of liens and or levy’s sic settlement officer breazeale responded with a letter stating that if petitioner disputed his liability or method of collection he needed to provide more specific information or the basis for his dispute settlement officer breazeale also stated that if petitioner wanted him to consider a collection alternative petitioner had to provide documents and information including verification of what happened to a withdrawal of dollar_figure from his ira verification that his estimated_tax payments were paid and current a signed copy of his return and proof that hi sec_2012 return had been filed a form 433a collection information statement for wage earners and self-employed individuals with supporting documentation and a form 433b collection information statement for businesses with supporting documentation settlement officer breazeale set a deadline of date for petitioner to provide the requested information settlement officer breazeale never received the requested information settlement officer breazeale recommended sustaining the lien and levy and prepared the notice_of_determination respondent issued the notice of before preparing the notice_of_determination settlement officer breazeale reviewed all the information available to him and concluded that all continued determination on date sustaining the lien and levy petitioner timely petitioned the court for review before trial counsel for respondent provided petitioner forms certificate of assessments payments and other specified matters for the tax years through petitioner had not requested records of assessment during his cdp hearing i jurisdiction and standard of review opinion sec_6321 and sec_6323 impose a valid lien for unpaid federal taxes which arises when an assessment is made sec_6322 the secretary must notify the taxpayer in writing of the filing of a notice of lien and among other things the taxpayer’s right to request a hearing on the matter sec_6320 sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires that the secretary give written notice to the taxpayer of his intent to levy and sec_6330 requires the continued requirements of applicable law and administrative procedure were met issues raised by petitioner were considered and the collection action balanced the need for efficient collection_of_taxes with petitioner’s concern that the collection be no more intrusive than necessary secretary to send the taxpayer written notice of his right to a hearing before appeals at least days before any levy begins to the extent practicable a hearing pursuant to sec_6320 may be held in conjunction with a hearing held pursuant to sec_6330 sec_6320 if the taxpayer requests a hearing in response to either a notice_of_federal_tax_lien filing or a notice_of_intent_to_levy he may raise at the hearing any relevant issue as to the propriety of the proposed collection action such as spousal defenses challenges to the collection action and offers of collection alternatives sec_6330 see also 114_tc_604 a taxpayer may also challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 the appeals officer must make a determination about whether to uphold the collection action taking into consideration verification that the requirements of any applicable law or administrative procedure have been met relevant issues raised at the hearing and whether any proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 and a taxpayer may petition the court under sec_6330 to review appeals’ determination where the validity of the underlying tax_liability is properly at issue we review the tax_liability de novo sego v commissioner t c pincite 114_tc_176 the court reviews other administrative determinations of appeals for abuse_of_discretion 119_tc_252 citing sego v commissioner t c pincite an abuse_of_discretion occurs when appeals’ determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir 125_tc_14 in his petition and on brief petitioner sets forth several arguments that the settlement officer did not properly verify that the requirements of applicable law and administrative procedure were met we address each of petitioner’s arguments in turn ii timely assessment petitioner first argues that the settlement officer should have found that the entire assessment for was invalid because it was untimely petitioner cites sec_6501 and asserts that the assessment was not made within the required three-year period after he filed his return petitioner filed hi sec_2011 return on date petitioner argues that the assessment was made on date the date appearing on the signed form_4340 he received from respondent’s counsel if petitioner is correct then the assessment would have been made over three years after the return was filed respondent however argues that assessment was made on date the date of assessment shown on the form_4340 we agree with respondent regulations state that an assessment of federal tax is made by an assessment officer’s signing the summary record of assessment see sec_301_6203-1 proced admin regs the summary record of assessment may be made either on an irs form 23c assessment certificate-summary record of assessments or on its computer-generated equivalent the revenue accounting control system report see eg 335_f3d_1186 10th cir 118_tc_365 aff’d 329_f3d_1224 11th cir therefore an assessment is made when the summary sec_6501 provides that except as otherwise provided the amount of any_tax imposed by this title shall be assessed within years after the return was filed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period record of assessment is signed not when the form_4340 is signed see 117_tc_117 the form_4340 is simply a literal transcript generated on a specific date containing tax data from an irs master_file associated with a particular taxpayer hazel v commissioner tcmemo_2008_134 bowman v commissioner tcmemo_2007_114 aff’d 285_fedappx_309 8th cir see also armstrong v commissioner tcmemo_2002_224 however forms are generally regarded as being sufficient proof in the absence of evidence to the contrary of the adequacy and propriety of notices and assessments that have been made 962_f2d_555 6th cir see also 115_tc_35 mcintosh v commissioner tcmemo_2003_279 petitioner has not shown any irregularity in respondent’s assessment procedures that raises a question regarding the validity of the assessment as reflected on the form_4340 therefore we rely on the form_4340 and we find that the assessment for petitioner’ sec_2011 taxable_year was made on date because the assessment occurred just over a month after petitioner’s return was filed we find that the assessment was timely and within the three-year period of limitations provided by sec_6501 iii notice_and_demand for payment petitioner’s next argument is that notice_and_demand for payment was not sent to him as required under sec_6303 sec_6303 provides that a taxpayer shall be given notice_and_demand for payment within days after an assessment is made we determined supra p that assessment was made on date therefore we must determine whether notice_and_demand was issued within days of that date proof that notice_and_demand was sent to a taxpayer’s last_known_address is sufficient to satisfy the requirements of sec_6303 and there is no requirement that the commissioner prove receipt of such a notice see 871_f2d_1015 11th cir 849_fsupp_597 s d ohio aff’d 19_f3d_19 6th cir if a taxpayer fails to present evidence that notice_and_demand was not issued as reflected on a form_4340 or if a taxpayer fails to show error or irregularity with a form_4340 then the court can presume notice_and_demand was issued as reflected on the form_4340 see battle v commissioner tcmemo_2009_171 see also chila f 2d pincite holding that a certificate of assessment reflecting that notice_and_demand was sent is presumptive evidence unless the taxpayer can affirmatively establish notice_and_demand was not sent the form_4340 for the year at issue shows that notice_and_demand was issued to petitioner on date petitioner has failed to present any credible_evidence that the notice_and_demand was not issued as reflected on the form_4340 and he has failed to show error or irregularity in the form_4340 therefore we presume that the form_4340 is correct and hold that notice_and_demand was properly issued to petitioner on date which is within days of assessment iv request for records of assessment petitioner’s final argument is that collection actions cannot proceed because petitioner was improperly denied records of assessment he allegedly requested in support of his argument petitioner cites sec_6203 which provides the assessment shall be made by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the secretary upon request of the taxpayer the secretary shall furnish the taxpayer a copy of the record of assessment specifically the form_4340 shows that the irs sent petitioner a notice of balance due we have previously held that a notice of balance due constitutes a notice_and_demand for payment under sec_6303 119_tc_252 coleman v commissioner tcmemo_2002_132 when a taxpayer requests a copy of the record of assessment under sec_6203 the commissioner need not furnish the taxpayer with any specific form or document battle v commissioner tcmemo_2009_171 slip op pincite citing sec_301_6203-1 proced admin regs and 329_f3d_1224 11th cir aff’g 118_tc_365 the commissioner may choose among documents so long as the form used identifies the taxpayer and states the character of the liabilities assessed the tax period giving rise to the assessment the amount of the assessment and the date of the assessment id the commissioner meets his obligation to furnish a requesting taxpayer the record of assessment if he furnishes him a form_4340 that reports the information described in sec_301_6203-1 proced admin regs see tucker v commissioner tcmemo_2012_30 slip op pincite a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 and sec_301_6203-1 proced admin regs aff’d 506_fedappx_166 3d cir see also eg roberts v commissioner f 3d pincite 3_f3d_1297 9th cir we find that petitioner was not improperly denied his records of assessment first there is no evidence in the record showing petitioner even requested records of assessment during his cdp hearing second respondent furnished petitioner forms containing all of the pertinent information before trial while those forms were furnished by respondent only after settlement officer breazeale concluded petitioner’s hearing and appeals made its determination we find no error we have previously held that no purpose would be served by remanding a case to appeals in order to have the appeals officer provide the taxpayer with a second copy of the taxpayer’s form_4340 when the appeals officer had not provided the taxpayer with a copy during his cdp hearing but the commissioner provided him with one after the hearing and before trial of the case best v commissioner tcmemo_2014_72 at citing 118_tc_162 we also hold that respondent’s determination to proceed with collection for was not an abuse_of_discretion and we sustain the filing of the notice_of_federal_tax_lien and the proposed levy in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
